                                                              1   Michael V. Infuso, Esq., Nevada Bar No. 7388
                                                                  Keith W. Barlow, Esq., Nevada Bar No. 12689
                                                              2   Sean B. Kirby, Esq., Nevada Bar No. 14224
                                                                  GREENE INFUSO, LLP
                                                              3   3030 South Jones Boulevard, Suite 101
                                                                  Las Vegas, Nevada 89146
                                                              4   Telephone: (702) 570-6000
                                                                  Facsimile: (702) 463-8401
                                                              5   E-mail: minfuso@greeneinfusolaw.com
                                                                  kbarlow@greeneinfusolaw.com
                                                              6   skirby@greeneinfusolaw.com
                                                                  Attorneys for Defendants
                                                              7

                                                              8                              UNITED STATES DISTRICT COURT
                                                              9                                     DISTRICT OF NEVADA
                                                             10

                                                             11     INTERIOR ELECTRIC INCORPORATED                  Case No. 2:18-CV-01118
                     3030 South Jones Boulevard, Suite 101




                                                                    NEVADA, a domestic corporation,
                                                             12
                           Las Vegas, Nevada 89146
GREENE INFUSO, LLP




                                                                                                       Plaintiff,
                                (702) 570-6000




                                                             13
                                                                    v.                                                 STIPULATION AND ORDER FOR
                                                             14                                                       EXTENSION OF TIME FOR T.W.C.
                                                                    T.W.C. CONSTRUCTION, INC., a Nevada                    CONSTRUCTION, INC.,
                                                             15     corporation; TRAVELERS CASUALTY
                                                                    AND       SURETY          COMPANY        OF              TO RESPOND TO
                                                             16     AMERICA, a Connecticut corporation;             COUNTERDEFENDANTS’ MOTION TO
                                                                    MATTHEW RYBA, an individual;                    DISMISS TWC CONSTRUCTION, INC’S
                                                             17     GUSTAVO BAQUERIZO, an individual;                        COUNTERCLAIM
                                                                    CLIFFORD ANDERSON, an individual;
                                                             18     POWER UP ELECTRIC COMPANY, a                                (First Request)
                                                                    Nevada      limited     liability   company;
                                                             19     PROLOGIS, L.P., a Delaware limited
                                                                    partnership; AML PROPERTIES, INC., a
                                                             20     Nevada            corporation;         AML
                                                                    DEVELOPMENT 3, LLC, a Nevada limited
                                                             21     liability      corporation;         LAPOUR
                                                                    PARTNERS, INC., a Nevada Corporation;
                                                             22     DON FISHER, an individual; PHILCOR
                                                                    T.V. & ELECTRONIC LEASING, INC., a
                                                             23     Nevada corporation, dba NEDCO; QED,
                                                                    INC., a Nevada corporation; TURTLE &
                                                             24     HUGHES, Inc., a New Jersey corporation;
                                                                    DOES      I-X,     inclusive;     and  ROE
                                                             25     CORPORATIONS I-X, inclusive,
                                                             26                                     Defendants.
                                                             27

                                                             28
                                                                                                              1
                                                              1          Defendant and Counterclaimant T.W.C. Construction, Inc. (“TWC”), by and through its

                                                              2   counsel of record, the law firm Greene Infuso, LLP; and Plaintiff and Counterdefendant Interior

                                                              3   Electric Incorporated Nevada (“Interior Electric Nevada” or “Plaintiff”) and Counterdefendant

                                                              4   Interior Electric Incorporated (“Interior Electric California,” and together with Interior Electric

                                                              5   Nevada, “Counterdefendants”), by and through their counsel of record, the law firms of Marquis

                                                              6   Aurbach Coffing and the Law Offices of Philip A. Kantor, P.C., hereby stipulate and agree as

                                                              7   follows:

                                                              8          WHEREAS, TWC’s deadline to respond to Counterdefendants’ Motion to Dismiss TWC’s

                                                              9   Counterclaim (“Motion to Dismiss”) [ECF No. 99] is currently January 29, 2019;

                                                             10          WHEREAS, Counterdefendants have agreed to give TWC up through and including

                                                             11   February 5, 2019, in which to respond to their Motion to Dismiss.
                     3030 South Jones Boulevard, Suite 101




                                                             12          WHEREAS, there are no other deadlines that are affected by this stipulation and proposed
                           Las Vegas, Nevada 89146
GREENE INFUSO, LLP

                                (702) 570-6000




                                                             13   order that are presently known to the parties; and

                                                             14          WHEREAS, TWC’s counsel represents that the current deadline cannot reasonably be met

                                                             15   because of counsel’s professional commitments, unexpected emergent events in another unrelated

                                                             16   matter, and a newly revised trial date in a separate matter, among other things, and not for any

                                                             17   improper purpose or to delay.

                                                             18   \\\

                                                             19   \\\

                                                             20   \\\

                                                             21   \\\

                                                             22   \\\

                                                             23   \\\

                                                             24   \\\

                                                             25   \\\

                                                             26   \\\

                                                             27   \\\

                                                             28   \\\
                                                                                                               2
                                                              1          THEREFORE, Counterdefendants and TWC hereby stipulate and agree that TWC has up

                                                              2   through and including February 5, 2019, in which to respond to Counterdefendants’ Motion to

                                                              3   Dismiss.

                                                              4    DATED this 29 day of January, 2019.                DATED this 29 day of January, 2019.
                                                              5                                                       MARQUIS AURBACH COFFING
                                                                   GREENE INFUSO, LLP
                                                              6                                                       /s/ Cody S. Mounteer
                                                                    /s/ Sean B. Kirby                                 Cody S. Mounteer, Esq.,
                                                              7    Michael V. Infuso, Esq.,                           Nevada Bar No. 11220
                                                                   Nevada Bar No. 7388                                Chad F. Clement, Esq.
                                                              8    Keith W. Barlow, Esq.,                             Nevada Bar No. 12192
                                                                   Nevada Bar No. 12689                               Kathleen A. Wilde, Esq.
                                                              9    Sean B. Kirby, Esq.,                               Nevada Bar No. 12522
                                                                   Nevada Bar No. 14224                               10001 Park Run Drive
                                                             10    3030 South Jones Boulevard, Suite 101              Las Vegas, Nevada 89145
                                                             11    Las Vegas, Nevada 89146                            LAW OFFICES OF PHILIP A. KANTOR, P.C.
                     3030 South Jones Boulevard, Suite 101




                                                                   Attorneys for T.W.C. Construction, Inc.,           Philip A. Kantor, Esq.
                                                             12    Travelers Casualty and Surety Company of           Nevada Bar No. 6701
                           Las Vegas, Nevada 89146
GREENE INFUSO, LLP




                                                                   America, Matthew Ryba, AML Properties,             1781 Village Center Circle, Suite 120
                                (702) 570-6000




                                                             13    Inc., AML Development 3, LLC, and LaPour           Las Vegas, Nevada 89134
                                                                   Partners, Inc.
                                                             14                                                       Attorneys for Interior Electric
                                                             15

                                                             16

                                                             17                                               ORDER:
                                                             18
                                                                         Defendant and Counterclaimant T.W.C. Construction, Inc.’s new deadline to respond to
                                                             19
                                                                  Plaintiff and Counterdefendant Interior Electric Incorporated Nevada and Counterdefendant
                                                             20
                                                                  Interior Electric Incorporated’s Motion to Dismiss shall be February 5, 2019.
                                                             21
                                                                                                                   IT IS SO ORDERED:
                                                             22

                                                             23
                                                                                                                   UNITED STATES DISTRICT JUDGE
                                                             24
                                                                                                                    Dated: January 31, 2019.
                                                             25
                                                                                                                   DATED:
                                                             26

                                                             27

                                                             28
                                                                                                              3
